DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "16A" have both been used to designate the inner pocket panel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	Regarding claim 1 and 3 based on applicant’s figure 7 the pocket panels appear to form a single pocket with a liner therebetween. The note is made due to on first review it was initially thought two pockets would be needed.

Regarding the term “continuous” in claim 1 the applicant’s specification does not appear to require the entire device to be seamless; i.e. a seam or opening for donning and doffing the device is acceptable per page 10 in the specification.

Claim Objections
Regarding claim 7, it is understood that applicant meant “the device for claim 6” instead of the device of claim 7. Claim 6 is the first claim to note a wicking material and a claim cannot depend from itself.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huey US 3141443 in view of Alofsin US 3738330 and in further view of Labit US 2008/0065039 A1.
With regards to claim 1, Huey discloses a canine diaper device having a continuous annular shape (abstract and figure 2 for continuous annular shape), the device comprising: - a body band (or cover 10, figures 1 and 2, Col 1 line 70- Col 2 line 10), the body band having a first side  (11b, figure 2) configured to be positioned in contact with the body of an animal (Col 2 lines 11-15), and the body band having a second side (11a) positioned opposite to the first side (Col 2 lines11-15);  an inner pocket panel  (or top panel 33, figure 2 and Col. 3 lines 15-30) coupled to both the first end and the second end of the body band (Col. 3 lines 15-30 discloses the pocket is secured to the cover and creates a seam thereby creating two ends that define the bounds of the pocket in a similar way to the liner), the inner pocket panel continuous with the first side of the body band (figure 2 and Col. 3 lines 15-30); a pocket cavity (or pocket 30 which is able to receive a pad 31 thereby having a cavity) having an access opening (see opening 33a in figure 2 and Col. 3 lines 15-30); and an absorption pad  (31, figure 2) removably received in the pocket cavity (Col 3 lines 15-30).  
Huey discloses a continuous body band with the pocket directly attached to the body band; therefore Huey fails to teach a liner connecting the body band at the first and second end and the inner pocket panel being in line with the pocket material. Huey additionally fails to teach the inner pocket comprising an aperture and a retainer configured to govern access to the pocket cavity.
Alofsin teaches a protective covering for animals, dogs in particular thereby being in the same field of endeavor as Huey. Alofsin teaches a circular band/ belt like wrap (14 &15, figure 2) which is formed by using a liner (or cover 13. Figure 2) attached to band/ belt like wrap at a first and second end (seams, 18, figure 2 and 4) of the band (Col 1 line 67- Col 2 lines 17). Alofsin teaches this allows for the straps to be made from a different material from the covering/ liner section (Col 2 lines 38-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have attached the pocket of Heuy in a similar manner to Alofsin to allow for different materials to be used in different sections of the device as taught by Alofsin.
Huey and Alofsin fail to teach the inner pocket comprising an aperture and a retainer configured to govern access to the pocket cavity.
Labit teaches a reusable diaper with an absorbent insert there by being in the same field of endeavor as Huey and Alofsin. Labit teaches the pad is retained in the pocket using a flap to prevent the absorbent insert from sliding out ([0028]). Labit additionally teaches the inner layer may have one or openings/ apertures to allow for adjustment of the absorbent insert ([ 0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a flap or retainer to device of Huey and Alofsin in order to prevent the absorbent insert from being unintentionally removed as taught by Labit. Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date to have added an additional aperture (or slit) in the inner liner aside from the pocket opening in order to allow for not having to pull the pad out prior to washing the diaper, the idea being the washer’s agitation will force the pad out of the non-covered slit ([0058]).


With regards to claim 2, Huey discloses the body band and the inner pocket panel are integrally formed together (see figure 2 for integral formation).
 

With regards to claim 3, Huey discloses an outer pocket panel (or bottom panel 32 figure 2) coupled to both the first end and the second end of the body band (Col 3 lines 15-30), the outer pocket panel aligned with the inner pocket panel and the aperture (Col 3 lines 15-30 and figure 2). 
Huey discloses a continuous body band with the pocket directly attached to the body band; therefore, Huey fails to teach outer pocket panel aligned with the liner and the outer pocket panel continuous with the second side of the body band.  
Alofsin teaches a protective covering for animals, dogs in particular thereby being in the same field of endeavor as Huey. Alofsin teaches a circular band/ belt like wrap (14 &15, figure 2) which is formed by using a liner (or cover 13. Figure 2) attached to band/ belt like wrap at a first and second end (seams, 18, figure 2 and 4) of the band (Col 1 line 67- Col 2 lines 17). Alofsin teaches this allows for the straps to be made from a different material from the covering/ liner section (Col 2 lines 38-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have attached the pocket of Heuy in a similar manner to Alofsin to allow for different materials to be used in different sections of the device as taught by Alofsin. By attaching the pocket of Huey in a similar manner to Alofsin the outer pocket panel would be exposed and therefor continuous with the second side of the body band.


With regards to claim 4, Huey discloses the body band and the outer pocket panel are integrally formed together (see figure 2 for integral formation).  

With regards to claim 5, Huey and Alofsin fail to disclose the retainer comprises a snap fastener.  
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches the pad is retained in the pocket using a flap to prevent the absorbent insert from sliding out ([0028]). The retainer or flap may additionally have a snap ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a flap or retainer with a snap to device of Huey and Alofsin in order to prevent the absorbent insert from being unintentionally removed as taught by Labit. 

With regards to claim 6, Huey and Alofsin fail to disclose the absorption pad comprises an absorbing material that is sandwiched between a waterproof material and a wicking material.  
Huey teaches the pocket material maybe the same as cover/ body band which is water proof.
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches two layers form the pocket which encloses the absorbent pad the inner layer is a wicking material and the outer layer is a waterproof material ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added modified the inner pocket material of Huey and Alofsin to be a wicking material in order help the user feel dry as taught by Labit ([0005] and [0031]). 

With regards to claim 7, Huey and Alofsin fail to disclose the wicking material is a one-way wicking material.  
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches two layers form the pocket which encloses the absorbent pad the inner layer is a wicking material and the outer layer is a waterproof material ([0005]).Labit discloses the wicking material wicks the moisture away from the users body thereby creating a one way effect ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added modified the inner pocket material of Huey and Alofsin to be a wicking material in order help the user feel dry as taught by Labit ([0005] and [0031]). 

With regards to claim 8, Huey and Alofsin fail to disclose inner pocket panel comprises a panel length dimension (PLD) and the aperture comprises an aperture length dimension (ALD), and wherein ALD is between 50 to 90 percent of PLD.  
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches a slit creates and access point to the pocket the pocket runs the width of the diaper and the slit also runs almost the width of the diaper (see figure 4) thereby being at least 50% or more.
It would have been obvious to one of ordinary skill in the art to have made the pocket access opening as large as possible by almost running the full length of the diaper as taught by Labit so that the user can  place their hand within the pocket to arrange the pad and  to make sure the pad is not wadded-up within the pocket so that the pad provides coverage to the intended area. While Labit does not disclose a set percentage, applicant does not provide criticality of the claimed length or provide unexpected results.

With regards to claim 9, Huey discloses the body band is configured to be resilient so that portions of the body band between the first end and second end are able to be stretched away from each other ( Col 1 line 70 – Col 2 line 10 which discloses the cover material is flexible and Col 1 lines 12-23 which disclose the device is comfortable during use; during normal use the animal will move  and therefor the device will be flexible and move of stretch with the animal as the animal moves during the day).

With regards to claim 10, Huey discloses the body band comprises a resilient fabric material (applicant defines a resilient fabric material to include polyethylene which is the same material Huey uses; therefor Huey uses a resilient fabric material, Col 2 lines 1-10).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huey US 3141443 in view of Alofsin US 3738330 and Labit US 2008/0065039 A1 per claim 9 and in further view of Coney US 1937899.
With regards to claim 11, Huey, Alofsin, and Labit fail to teach the body band comprises elastic stitching.  
Coney teaches a training diaper thereby being in the same field of endeavor as Huey, Alofsin, and Labit. Coney teaches the diaper is formed together using elastic stitching (Col 1 lines 45-55).
It would have been obvious to one or ordinary skill in the art before the effective filing date to have used a known technique used in forming diapers such as elastic stitching to join pieces together in the diaper of Huey, Alofsin, and Labit.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huey US 3141443 in view of Alofsin US 3738330 and in further view of Hanes US 10506797 B2.

With regards to claim 12, Huey discloses a canine diaper device having a continuous annular shape (abstract and figure 2 for continuous annular shape), the device comprising: - a body band (or cover 10, figures 1 and 2, Col 1 line 70- Col 2 line 10), the body band having a first side  (11b, figure 2) configured to be positioned in contact with the body of an animal (Col 2 lines 11-15), and the body band having a second side (11a) positioned opposite to the first side (Col 2 lines11-15);  an inner pocket panel  (or top panel 33, figure 2 and Col. 3 lines 15-30) coupled to both the first end and the second end of the body band (Col. 3 lines 15-30 discloses the pocket is secured to the cover and creates a seam thereby creating two ends that define the bounds of the pocket in a similar way to the liner), the inner pocket panel continuous with the first side of the body band (figure 2 and Col. 3 lines 15-30), the inner pockey having an aperture (see opening 33a in figure 2 and Col. 3 lines 15-30); a pocket cavity (or pocket 30 which is able to receive a pad 31 thereby having a cavity); and an absorption pad  (31, figure 2) removably received in the pocket cavity (Col 3 lines 15-30).  
Huey discloses a continuous body band with the pocket directly attached to the body band; therefore Huey fails to teach a liner connecting the body band at the first and second end and the inner pocket panel being in line with the pocket material. 
Alofsin teaches a protective covering for animals, dogs in particular thereby being in the same field of endeavor as Huey. Alofsin teaches a circular band/ belt like wrap (14 &15, figure 2) which is formed by using a liner (or cover 13. Figure 2) attached to band/ belt like wrap at a first and second end (seams, 18, figure 2 and 4) of the band (Col 1 line 67- Col 2 lines 17). Alofsin teaches this allows for the straps to be made from a different material from the covering/ liner section (Col 2 lines 38-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have attached the pocket of Heuy in a similar manner to Alofsin to allow for different materials to be used in different sections of the device as taught by Alofsin.
Huey and Alofsin fail to teach the absorbent pad has a waterproof material.
Hanes teaches a canine diaper system thereby being in the same field of endeavor as Huey and Alofsin. Hanes teaches a waterproof outer cover dog wrap with an attachable reusable pad comprising a waterproof absorbent holder (8/11) which holds the absorbent pads (9/12) (abstract, Col 8 lines 15-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used the reusable pad of Hanes to provide additional wetness protection by creating a “second” fluid containment area.


Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huey US 3141443 in view of Alofsin US 3738330 and Hanes US 10506797 B2 per claim 12 above and in further view of Labit US 2008/0065039 A1.
With regards to claim 13, Huey and Alofsin fail to disclose the absorption pad comprises an absorbing material that is sandwiched between a waterproof material and a one-way wicking material.  
Huey teaches the pocket material maybe the same as cover/ body band which is water proof.
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches two layers form the pocket which encloses the absorbent pad the inner layer is a wicking material and the outer layer is a waterproof material ([0005]). Labit discloses the wicking material wicks the moisture away from the users body thereby creating a one way effect ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added modified the inner pocket material of Huey and Alofsin to be a wicking material in order help the user feel dry as taught by Labit ([0005] and [0031]). 

With regards to claim 14, Huey discloses an outer pocket panel (or bottom panel 32 figure 2) coupled to both the first end and the second end of the body band (Col 3 lines 15-30), the outer pocket panel aligned with the inner pocket panel and the aperture (Col 3 lines 15-30 and figure 2). 
Huey discloses a continuous body band with the pocket directly attached to the body band; therefore, Huey fails to teach outer pocket panel aligned with the liner and the outer pocket panel continuous with the second side of the body band.  
Alofsin teaches a protective covering for animals, dogs in particular thereby being in the same field of endeavor as Huey. Alofsin teaches a circular band/ belt like wrap (14 &15, figure 2) which is formed by using a liner (or cover 13. Figure 2) attached to band/ belt like wrap at a first and second end (seams, 18, figure 2 and 4) of the band (Col 1 line 67- Col 2 lines 17). Alofsin teaches this allows for the straps to be made from a different material from the covering/ liner section (Col 2 lines 38-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have attached the pocket of Heuy in a similar manner to Alofsin to allow for different materials to be used in different sections of the device as taught by Alofsin. By attaching the pocket of Huey in a similar manner to Alofsin the outer pocket panel would be exposed and therefor continuous with the second side of the body band.

With regards to claim 15, Huey and Alofsin fail to disclose a retainer configured to govern access to the pocket cavity  
Labit teaches a reusable diaper with an absorbent insert there by being in the same field of endeavor as Huey and Alofsin. Labit teaches the pad is retained in the pocket using a flap to prevent the absorbent insert from sliding out ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a flap or retainer to device of Huey and Alofsin in order to prevent the absorbent insert from being unintentionally removed as taught by Labit. 

With regards to claim 16, Huey and Alofsin fail to disclose the retainer comprises a snap fastener.  
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches the pad is retained in the pocket using a flap to prevent the absorbent insert from sliding out ([0028]). The retainer or flap may additionally have a snap ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a flap or retainer with a snap to device of Huey and Alofsin in order to prevent the absorbent insert from being unintentionally removed as taught by Labit. 

With regards to claim 17, Huey and Alofsin fail to disclose inner pocket panel comprises a panel length dimension (PLD) and the aperture comprises an aperture length dimension (ALD), and wherein ALD is between 50 to 90 percent of PLD.  
Labit teaches a reusable diaper with an absorbent insert thereby being in the same field of endeavor as Huey and Alofsin. Labit teaches a slit creates and access point to the pocket the pocket runs the width of the diaper and the slit also runs almost the width of the diaper (see figure 4) thereby being at least 50% or more.
It would have been obvious to one of ordinary skill in the art to have made the pocket access opening as large as possible by almost running the full length of the diaper as taught by Labit so that the user can  place their hand within the pocket to arrange the pad and  to make sure the pad is not wadded-up within the pocket so that the pad provides coverage to the intended area. While Labit does not disclose a set percentage, applicant does not provide criticality of the claimed length or provide unexpected results.

With regards to claim 18, Huey discloses the body band is configured to be resilient so that portions of the body band between the first end and second end are able to be stretched away from each other ( Col 1 line 70 – Col 2 line 10 which discloses the cover material is flexible and Col 1 lines 12-23 which disclose the device is comfortable during use; during normal use the animal will move  and therefor the device will be flexible and move of stretch with the animal as the animal moves during the day).

With regards to claim 19, Huey discloses the body band comprises a resilient fabric material (applicant defines a resilient fabric material to include polyethylene which is the same material Huey uses; therefor Huey uses a resilient fabric material, Col 2 lines 1-10).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huey US 3141443 in view of Alofsin US 3738330, Hanes US 10506797 B2, and Labit US 2008/0065039 A1 per claim 18 and in further view of Coney US 1937899.
With regards to claim 20, Huey, Alofsin, Hanes, and Labit fail to teach the body band comprises elastic stitching.  
Coney teaches a training diaper thereby being in the same field of endevaour as Huey, Alofsin, Hanes and Labit. Coney teaches the diaper is formed together using elastic stitching (Col 1 lines 45-55).
It would have been obvious to one or ordinary skill in the art before the effective filing date to have used a known technique used in forming diapers such as elastic stitching to join pieces together in the diaper of Huey, Alofsin, and Labit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781